Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20    PageID.1   Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

VIVIAN J. SAROKI-KELLER,
individually,                                         Case No.
                                                      Hon.
            Plaintiff,                                Mag.

v.

UNIVERSITY OF MICHIGAN,
a Michigan public university, and
UNIVERSITY OF MICHIGAN-DEARBORN,
a Michigan public university,

            Defendants.

Andrew G. Peterson (P73304)
William A. Calunas (P75260)
Attorneys for Plaintiff
PETERSON & CALUNAS, PLLC
5700 Crooks Rd., Ste. 200
Troy, MI 48098
Ph. (248) 457-6000
Fax (248) 928-0439
drew@petersoncalunas.com
bill@petersoncalunas.com

R. Ian Hunter (P15279)
Co-Counsel for Plaintiff
R. IAN HUNTER, PLLC
5700 Crooks Rd., Ste. 200
Troy, MI 48098
Ph. (248) 330-4336
rihunterlaw@gmail.com

                     COMPLAINT AND JURY DEMAND
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20         PageID.2   Page 2 of 11




      Plaintiff, VIVIAN J. SAROKI-KELLER, by and through counsel, and for her

Complaint and Jury Demand against Defendants, UNIVERSITY OF MICHIGAN

and UNIVERSITY OF MICHIGAN-DEARBORN, states as follows:

                              NATURE OF CASE

      1.    This is an employment discrimination case in which Defendants

violated the federal Rehabilitation Act and the Michigan Persons with Disabilities

Civil Rights Act by failing to provide Plaintiff with a reasonable accommodation,

failing to engage in the interactive process in good faith, and terminating her

employment based on her disability.

                  PARTIES, JURISDICTION, AND VENUE

      2.    Plaintiff, Vivian J. Saroki-Keller, is a Michigan resident and resides in

Oakland County.

      3.    Defendant, University of Michigan (“UM”), is a Michigan public

university located in Ann Arbor, Washtenaw County, Michigan.

      4.    Defendant, University of Michigan-Dearborn (“UMD”), is a Michigan

public university located in Dearborn, Wayne County, Michigan, and is a regional

campus of UM.

      5.    The events giving rise to this lawsuit primarily occurred in Wayne

County, Michigan.




                                         2
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20            PageID.3   Page 3 of 11




      6.     The jurisdiction of this Court is invoked pursuant to Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq. (“Rehabilitation Act”). As such,

this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

      7.     The Court has supplemental jurisdiction of Plaintiff’s Michigan

Persons with Disabilities Civil Rights Act, MCL § 37.1101, et seq. (“PWDCRA”)

claim pursuant to 28 U.S.C. § 1367 as this claim is so related to Plaintiff’s claim

under the Rehabilitation Act that they form part of the same case or controversy.

      8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to this lawsuit occurred within

the Southern Division of the Eastern District of Michigan and Defendants are located

within, conduct substantial business within, and have agents and employees within

the Southern Division of the Eastern District of Michigan.

      9.     At all times material hereto, Plaintiff was an “employee” of UMD

within the meaning of the Rehabilitation Act and the PWDCRA.

      10.    At all times material hereto, UMD was an “employer” covered under

the Rehabilitation Act and the PWDCRA.

      11.    At all times material hereto, Plaintiff was an individual with a disability

within the meaning of the Rehabilitation Act and the PWDCRA.

      12.    Specifically, Plaintiff suffers from medical conditions including, but

not limited to, recurrent cervical myofascial pain and enthesopathy, thoracolumbar

enthesopathy, right sacroiliac joint irritability, and chronic pain.
                                           3
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20          PageID.4   Page 4 of 11




        13.   There is no administrative exhaustion requirement for Plaintiff’s

Section 504 Rehabilitation Act claims against Defendants. 29 U.S.C. 794a(2).

        14.   There is no administrative exhaustion requirement for Plaintiff’s claim

against Defendants under the PWDCRA.

                           GENERAL ALLEGATIONS

        15.   Plaintiff began her employment with UMD in or about September 2002

as a part-time counseling psychologist with limited licensing privileges.

        16.   Thereafter, on or about December 21, 2005, she was elevated to a part-

time salaried counseling psychologist with full licensing.

        17.   Plaintiff remained employed in that part-time capacity until August 30,

2019.

        18.   In all, Plaintiff was employed by UMD on a part-time basis for a period

of seventeen years during which her employment record was exemplary.

        19.   On or about June 21, 2019, Plaintiff was informed by the Director of

her department, Dr. Sara Byczck, that UMD was eliminating all part-time counseling

psychologist positions and replacing them with full-time positions.

        20.   On or about June 28, 2019, Plaintiff met with Dr. Byczck to discuss her

future employment options.

        21.   Plaintiff emphasized to Dr. Byczck that Plaintiff’s disability prevented

her from working on a full-time basis.



                                          4
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20           PageID.5   Page 5 of 11




       22.       Dr. Byczck, however, made it clear that UMD would not permit

Plaintiff to continue her part-time employment notwithstanding her disability.

       23.       Thereafter, UMD designated the Assistant Director of Human

Resources, Molly McCutchan, as its representative to participate with Plaintiff in the

interactive process mandated by the Rehabilitation Act to explore reasonable

accommodations to allow Plaintiff to continue her employment in light of her

disability.

       24.       On or about July 2, 2019, Plaintiff first met with Ms. McCutchan and

explained that her disability prevented her from working on a full-time basis, a

conclusion which was based upon medical advice.

       25.       As requested by Ms. McCutchan, Plaintiff promptly provided medical

documentation of her disability.

       26.       Nonetheless, Ms. McCutchan advised Plaintiff that UMD had made a

“business decision” to eliminate all part-time counseling psychologist positions, had

no intention of deviating from this position, and would not create a part-time position

for Plaintiff.

       27.       Plaintiff responded that UMD would not be creating a new position but

would instead be maintaining the position which Plaintiff had held for the past

seventeen years.

       28.       Ms. McCutchan, however, told Plaintiff that UMD’s “business

decision” to eliminate all part-time counseling psychologist positions was final.
                                            5
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20          PageID.6    Page 6 of 11




      29.    During July and August of 2019, Plaintiff met with Ms. McCutchan in

person or spoke with her by phone on six separate occasions.

      30.    On each of these occasions, Ms. McCutchan reiterated her previous

position that UMD’s “business decision” to eliminate all part-time counseling

psychologists was final.

      31.    Throughout the entire interactive process, UMD consistently rejected

Plaintiff’s request that it reasonably accommodate her disability by permitting her

to continue to work on a part-time basis as she had for seventeen years.

      32.    UMD failed to offer Plaintiff any other reasonable accommodations

and instead told her she could work “full-time or nothing,” or words to that effect.

      33.    As a result of UMD’s refusal to provide Plaintiff with reasonable

accommodations, UMD terminated Plaintiff’s employment on August 30, 2019.

      34.    Since her termination with UMD, Plaintiff has actively and reasonably

sought other employment but has been unsuccessful.

      35.    Plaintiff has suffered and continues to suffer damages as a direct result

of Defendant’s actions including, but not limited to, loss of earnings and earning

capacity, loss of career opportunities, loss of employment benefits, mental anguish,

physical and emotional distress, humiliation and embarrassment, loss of professional

reputation, and loss of the ordinary pleasures of everyday life, including the right to

pursue gainful employment of her choice.



                                          6
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20            PageID.7    Page 7 of 11




                              COUNT I
               VIOLATIONS OF THE REHABILITATION ACT

      36.    To the extent applicable, Plaintiff incorporates by reference the

preceding paragraphs as if fully set forth herein.

      37.    Under Section 504 of the Rehabilitation Act, “[n]o otherwise qualified

individual with a disability in the United States . . . shall, solely by reason of her or

his disability, be excluded from the participation in, be denied the benefits of, or be

subjected to discrimination under any program or activity receiving Federal financial

assistance . . . .” 29 U.S.C. 794(a).

      38.    The Rehabilitation Act incorporates the obligations and standards of the

Americans with Disabilities Act of 1990 (“ADA”). Keith v. County of Oakland, 703

F.3d 918, 923 (6th Cir. 2013).

      39.    Defendants are recipients of federal financial assistance within the

meaning of Section 504 of the Rehabilitation Act.

      40.    Plaintiff was and is an individual with a disability under Section 504 of

the Rehabilitation Act.

      41.    Defendants regarded Plaintiff as disabled within the meaning of Section

504 of the Rehabilitation Act.

      42.    Plaintiff has a record of a disability within the meaning of Section 504

of the Rehabilitation Act.




                                           7
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20           PageID.8   Page 8 of 11




      43.    Defendants discriminated against Plaintiff in violation of Section 504

of the Rehabilitation Act by terminating Plaintiff on the basis of her disability.

      44.    Defendants discriminated against Plaintiff on the basis of her disability

in violation of Section 504 of the Rehabilitation Act by failing to provide reasonable

accommodations to Plaintiff.

      45.    Defendants discriminated against Plaintiff on the basis of her disability

in violation of Section 504 of the Rehabilitation Act by failing to engage in an

interactive process to consider possible reasonable accommodations for Plaintiff to

perform her essential job functions.

      46.    Defendants’ actions were intentional, willful, and in reckless disregard

of Plaintiff’s rights under the Rehabilitation Act.

      47.    Plaintiff has suffered and continues to suffer damages as a result of

Defendant’s unlawful actions including, but not limited to, loss of earnings and

earning capacity, loss of career opportunities, loss of employment benefits, mental

anguish, physical and emotional distress, humiliation and embarrassment, loss of

professional reputation, and loss of the ordinary pleasures of everyday life, including

the right to pursue gainful employment of her choice.

                               COUNT II
                       VIOLATIONS OF THE PWDCRA

      48.    To the extent applicable, Plaintiff incorporates by reference the

preceding paragraphs as if fully set forth herein.

                                           8
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20            PageID.9    Page 9 of 11




       49.     Plaintiff was and is an individual with a disability under the PWDCRA.

       50.     Defendants regarded Plaintiff as an individual with a disability under

the PWDCRA.

       51.     Plaintiff has a record of disability within the meaning of the PWDCRA.

       52.     Plaintiff’s disability affected her ability to engage in one or more major

life activities.

       53.     Plaintiff was and is qualified for her former position as a counseling

psychologist.

       54.     Plaintiff’s disability did not affect her ability to perform the essential

functions of her job as a counseling psychologist.

       55.     Defendants discriminated against Plaintiff in violation of the PWDCRA

by terminating Plaintiff on the basis of her disability.

       56.     Defendants discriminated against Plaintiff based on her disability in

violation of the PWDCRA by failing to provide her with reasonable

accommodations.

       57.     Defendants’ actions were intentional, willful, and in reckless disregard

of Plaintiff’s rights under the PWDCRA.

       58.     Plaintiff has suffered and continues to suffer damages as a result of

Defendant’s unlawful actions including, but not limited to, loss of earnings and

earning capacity, loss of career opportunities, loss of employment benefits, mental

anguish, physical and emotional distress, humiliation and embarrassment, loss of
                                            9
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20         PageID.10    Page 10 of 11




professional reputation, and loss of the ordinary pleasures of everyday life, including

the right to pursue gainful employment of her choice.

                             REQUEST FOR RELIEF

      WHEREFORE, Plaintiff, by and through counsel, respectfully requests that

this Honorable Court enter judgment in her favor and against Defendants and award

Plaintiff the following:

      a.     A declaratory judgment that Defendants discriminated against Plaintiff
             in violation of Section 504 of the Rehabilitation Act and the PWDCRA;

      b.     An injunction (i) ordering Defendants to reinstate Plaintiff to her prior
             position of employment with UMD, with such retroactive promotions
             and benefits as Plaintiff would have received had she not been
             terminated, (ii) ordering Defendants to provide Plaintiff reasonable
             accommodations necessary for Plaintiff to perform her essential job
             functions, and (iii) prohibiting any further acts of discrimination or
             retaliation by Defendants;

      c.     Compensatory damages in whatever amount Plaintiff is found to be
             entitled including, but not limited to, loss of past and future earnings
             and earning capacity, loss of career opportunities, loss of employment
             benefits, mental anguish, physical and emotional distress, humiliation
             and embarrassment, loss of professional reputation, and loss of the
             ordinary pleasures of everyday life, including the right to pursue gainful
             employment of her choice;

      d.     Exemplary and punitive damages in whatever amount Plaintiff is found
             to be entitled;

      e.     An award of interest, costs, and attorney fees;

      f.     All other relief as the Court may deem appropriate.




                                          10
Case 2:20-cv-10725-LJM-RSW ECF No. 1 filed 03/18/20         PageID.11    Page 11 of 11




                                 JURY DEMAND

       Plaintiff demands a trial by jury of all claims, defenses, and issues that may

be tried to a jury.

                                               Respectfully submitted,

                                               PETERSON & CALUNAS, PLLC

March 18, 2020                                 /s/ Andrew G. Peterson
                                               By: Andrew G. Peterson (P73304)
                                               William A. Calunas (P75260)
                                               Attorneys for Plaintiff
                                               5700 Crooks Rd., Ste. 200
                                               Troy, MI 48098
                                               Ph. (248) 457-6000
                                               Fax (248) 928-0439
                                               drew@petersoncalunas.com
                                               bill@petersoncalunas.com

                                               R. Ian Hunter (P15279)
                                               Co-Counsel for Plaintiff
                                               R. IAN HUNTER, PLLC
                                               5700 Crooks Rd., Ste. 200
                                               Troy, MI 48098
                                               Ph. (248) 330-4336
                                               rihunterlaw@gmail.com




                                          11
